Citation Nr: 0212463	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for recurrent chronic hepatitis C, and for an evaluation 
greater than 30 percent for recurrent chronic hepatitis C, 
status post liver transplant, from December 1, 1995.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This appeal originates from a September 1999 rating decision 
in which the RO granted service connection for recurrent 
chronic hepatitis C, status post liver transplant, and 
assigned an initial 10 percent evaluation effective May 31, 
1992.  This was followed by a temporary 100 percent 
evaluation effective October 28, 1993, based on surgical or 
other treatment necessitating convalescence, followed by a 
schedular 100 percent evaluation from December 1, 1993, 
through November 30, 1995.  Thereafter, effective December 1, 
1995, the veteran was assigned a 30 percent evaluation.  The 
veteran submitted a notice of disagreement in August 2000 and 
a statement of the case was issued in October 2000.  The 
veteran perfected his appeal to the Board of Veterans Appeals 
(Board) in December 2000.  

In an April 2002 letter, the RO informed the veteran that his 
records were being transferred to the Board for disposition 
of his appeal, and that he had 90 days to submit additional 
evidence.  Later that month, the veteran submitted additional 
pertinent evidence to the RO, which the RO forwarded to the 
Board in May 2002.  Effective February 22, 2002, the 
governing regulation regarding the submission of additional 
evidence, 38 C.F.R. § 20.1304, no longer requires a written 
waiver of RO jurisdiction for the Board to consider such 
evidence in the first instance (see 67 Fed. Reg. 3099-3016 
(January 23, 2002)); consequently, the Board will consider 
the evidence in conjunction with the current appeal.

In his substantive appeal dated in December 2000, the veteran 
requested a hearing before a member of the Board at a local 
RO.  In a signed statement in February 2001, the veteran 
(through his representative) withdrew his request for a 
Travel Board hearing and instead requested a video hearing at 
the local RO.  Such a hearing was conducted in May 2001 and 
the transcript has been made a part of the record.

While performing a VA examination in July 1999, the examiner 
pointed out that the veteran had developed chronic renal 
insufficiency which "may or may not be related to his liver 
disease."  This statement raises an informal claim of 
service connection for chronic renal sufficiency secondary to 
the service-connected liver disease.  Accordingly, this 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  Residuals of the veteran's hepatitis C prior to the liver 
transplant on October 28, 1993, included marked liver damage 
with disabling symptoms of easy bruise ability, fatigue, 
somnolence, weakness with falling and encephalopathy. 

3.  Since December 1, 1995, residuals of the veteran's 
chronic hepatitis C, status post liver transplant, have been 
manifested by mild liver damage with anorexia and some 
fatigue, but no loss of weight, gastrointestinal disturbance 
other than occasional loose bowels, mental depression or 
hepatomegaly.  The service-connected disability has not been 
productive of incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
prior 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for recurrent 
chronic hepatitis C are met from the date of the grant of 
service connection, May 31, 1992, through October 27, 1993.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.21, 4.114, Diagnostic Code 7345 
(pre- July 2, 2001). 

2.  The criteria for a rating higher than 30 percent for 
recurrent chronic hepatitis C, status post liver transplant 
from December 1, 1995, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Codes 7345, 7531 (pre- July 2, 
2001) and Diagnostic Codes 7351, 7354 (effective July 2, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The Board finds that the requirements of the new law and its 
implementing regulations have essentially been satisfied.  As 
evidenced by the September 1999 rating decision, October 2000 
statement of the case, February 2002 supplemental statement 
of the case, and various correspondence to the veteran, to 
include a November 1999 letter, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The Board also finds that all necessary development has been 
accomplished to the extent possible.  Unfortunately, the 
veteran's claims file was misplaced in 1996.  His records 
have been reconstructed to the extent possible, and attempts 
have been made to obtain all outstanding evidence necessary 
to substantiate his claim, including VA and private medical 
records.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, a Report of Contact shows that in 
February 2002 the RO checked to see if there were any 
additional outstanding VA medical records, but none were 
found.  Also, the veteran's representative informed the RO in 
December 2001 that there would be no further evidence coming 
in.  Other development accomplished in this case includes the 
veteran's video hearing testimony before a hearing officer in 
May 2001, and findings from a VA examination conducted in 
conjunction with this claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding it to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  


II.  Factual Background

From the reconstructed records, it is shown that sometime in 
May 1992 the veteran submitted an application to reopen a 
previously denied claim of entitlement to service connection 
for hepatitis C.  It is also shown that the evidence included 
the veteran's service medical records showing treatment for 
acute hepatitis in November 1950, and a June 1985 letter from 
the veteran's treating physician who reported that the 
veteran had chronic persistent hepatitis.

The evidence also included a letter dated in April 1992 from 
the Liver Transplant Coordinator at Rochester Medical Center 
who reported that at the time of evaluation for liver 
transplantation in March 1992, the veteran tested positive 
for hepatitis C antibody which appeared to be the most likely 
cause of his liver failure.
 
In a January 1993 letter from the Director of Liver 
Transplantation at Rochester Medical Center, the Director 
wrote that tests for hepatitis C antibody were only several 
years old, but it was "very likely that the hepatitis that 
[the veteran] contracted while service in the military [was] 
responsible for his end stage liver failure today. 

In March 1993, the veteran was afforded a VA examination, 
which was later determined by the RO to be inadequate because 
the examiner was not a specialist in hepatology, as had been 
requested.  Also, the veteran took issue with the examination 
stating that it was very brief and "totally inadequate to 
make any determination regarding my claimed condition."  The 
veteran was afforded another VA examination in July 1993 at 
which time the examiner noted that the veteran suffered 
hepatitis in 1950 and was apparently well until 1983 when 
routine testing disclosed increased liver enzyme levels.  
Unfortunately, the actual examination reports from 1993 are 
unavailable and are misplaced with the original claims file.

The reconstructed claims file does contain records from Mt. 
Sinai Medical Center showing that the veteran underwent an 
orthotopic liver transplantation in October 1993 due to 
chronic hepatitis C.

At a personal hearing in April 1996, the veteran testified 
that following the transplant he took quite a bit of anti-
rejection medication, six pills in the morning and five at 
night, which he would have to take for the rest of his life.  
He said that his new liver had been good to him so far.  He 
also said that since the surgery he put his weight back on 
and his muscle tone had improved.  He added that he hadn't 
worked in five years, felt "decent," and admitted that he 
was doing pretty well.  

At a VA examination in July 1999, the veteran reported that 
he stopped working approximately two years before his 
transplant because of progressive symptoms of liver disease, 
including easy bruise ability, fatigue, somnolence, weakness 
with falling, and encephalopathy.  It is noted that he was 
placed on immunosuppressant agents after surgery, including 
cyclosporine and prednisone, and had discontinued the 
prednisone approximately seven months earlier.  He had not 
had any significant infections associated with his 
immunosupressive.  The veteran reported improvement in his 
energy following the surgery stating that prior to the 
surgery he went to bed around noon, but presently went to bed 
at approximately 8:00pm.  He had had problems with chronic 
sleep disturbance, and awoke every two hours.  He denied 
nightmares or nocturnal pain.  He said that he liked to do 
chores around the house and work in the garden.  He said that 
he started driving again and had stopped driving prior to the 
surgery because of encephalopathy.  He said he did not feel 
up to participating in sports, but did a little fishing and 
swimming.  He also said that his appetite had never been the 
same since the surgery, but denied any significant weight 
loss.  He described morning episodes of dizziness and 
lightheadedness that lasted about five minutes and occurred 
almost every morning within the first hour of awakening.  He 
denied abdominal pain, heartburn, nausea or vomiting.  He 
said that his bowels were loose on an intermittent basis and 
denied constipation or gastrointestinal bleeding.  He made no 
complaints of a psychiatric nature and his speech and 
behavioral pattern were grossly within normal limits.  It is 
noted that in the veteran's last medical record, his last 
liver allograft biopsy was April 1997 showing chronic 
hepatitis with mild piecemeal necrosis, mild lobular activity 
and lymphoid aggregates consistent with hepatitis C.  On 
examination the veteran's height was between 5 feet 8 inches 
and 5 feet 9 inches tall and he weighed approximately 180 
pounds.  He appeared tanned, well developed, well nourished, 
was pleasant and in no acute distress.  His abdomen was soft 
and non-tender with positive bowel sounds.  There is no 
evidence of hepatosplenomegaly, masses or bruits.  There was 
no peripheral edema in the extremities.  Labs performed in 
June revealed positive hepatitis C antibody.  The veteran's 
BUN and creatinine were elevated.  The remaining liver 
function tests were within normal limits.  The examiner said 
that the veteran had evidence of recurrent active hepatitis C 
in his transplant liver and may go on to develop cirrhosis in 
his transplant liver. 

In a September 1999 rating decision, the RO granted service 
connection for recurrent chronic hepatitis C, status post 
liver transplant, and assigned an initial evaluation of 10 
percent effective May 31, 1992.  This was followed by a 
temporary 100 percent evaluation effective October 28, 1993, 
based on surgical or other treatment necessitating 
convalescence, followed by a schedular 100 percent evaluation 
from December 1, 1993, through November 30, 1995.  
Thereafter, effective December 1, 1995, the veteran was 
assigned a 30 percent evaluation.

A private medical record from Gastroenterology Associates of 
Ithaca, P.C., dated in August 1998, shows that the veteran 
was "doing well" following a liver transplant 5 years 
earlier.  Abdomen findings were negative.

In an October 1999 statement, the veteran's representative 
said that the veteran took issue with the analogous rating he 
was assigned for his liver disability and that his liver 
transplant should be rated "on its own merits" and not 
something related closely thereto. 

Another private medical record Gastroenterology Associates of 
Ithaca, P.C., dated in June 2000 notes that the veteran had 
had a liver transplant 7 years earlier and was "feeling 
fine."  Abdomen findings were negative.

Records show that the veteran was a participant at the 
Transplant Learning Center and completed questionnaires in 
January and May 2001 stating that he was "very satisfied" 
with his overall health.

A video hearing was conducted before a hearing officer in May 
2001 at which time the veteran again took issue with the 
analogous rating he was given for a kidney transplant as 
opposed to the liver transplant he received.  He said that 
the kidney and liver were not similar to each other and that 
if his liver wasn't working right he had to take anti-
rejection medication that would affect his whole system.  He 
said that when he had the transplant eight years earlier he 
was told that he would be lucky if he got ten more years.  
The veteran said that he realized he was getting older in 
life, but that his life wasn't really the same after the 
transplant.  As far as symptoms, he said that his eating was 
nothing like it used to be and his sleeping habits were 
terrible.  He said that he tired easily and didn't have the 
strength he used to have.  He said that his energy level had 
come back somewhat after the transplant, but not to the same 
level it had been.  He said that his weight dropped down to 
150 pounds after the operation, but was back up to 175 pounds 
which is where it had been all his life.  He said that he was 
able to work around the house and garden.  He also said that 
he could fish and swim a little.  He denied any abdominal 
pain, nausea or vomiting, but said he had occasional loose 
bowels.  He said that his whole complaint was that it was not 
fair that his liver disorder was diagnosed under the kidney 
code since the two organs were not similar.

A September 2001 Comprehensive Exam from Gastroenterology 
Associates of Ithaca, P.C., states that the veteran was 8 
years status post liver transplant and was "doing 
wonderfully well."

The record contains an April 2002 medical note from the 
Recanati/Miller Transplantation Institute stating that the 
veteran had been diagnosed with recurrent Hepatitis C in 1997 
via liver biopsy.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veterans Claims (Court) (formally known as the 
Court of Veterans Appeals) noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson at 126.  

After the veteran filed his 1992 claim from which this 
current appeal stems, the criteria for rating genitourinary 
disabilities were revised, effective February 17, 1994.  
Also, effective July 2, 2001, the criteria for rating the 
digestive system were revised, and now include a diagnostic 
code specific to liver transplants.  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Thus, the Board will consider whether a 
higher rating for the veteran's liver disorder was warranted 
under the former criteria, as well as whether a higher rating 
is warranted under the revised criteria.  The Board notes 
that the new versions of the regulations may only be applied 
as of the effective date of that change.  See VAOPGPREC 3-
2000 (2000).  

Prior to the veteran's liver transplant in October 1993, he 
was rated under the former diagnostic code (7345) for 
infectious hepatitis.  Because this code was not revised 
until 2001 (at which time liver disorders were added to the 
rating schedule), the Board can only look to the former 
version of diagnostic code 7345 in rating the veteran's pre-
operative hepatitis C disability.  Under the old Code 7345, a 
10 percent evaluation is warranted for demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation requires minimal liver damage and associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.  For a 60 percent evaluation, 
there must be moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue and mental 
depression.  A 100 percent evaluation requires marked liver 
damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (pre- July 2, 2001).

The Board notes that ratings under the digestive system, 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342 and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2000).

Unfortunately, the evidence prior to the veteran's October 
1993 liver transplant is scant due to his misplaced claims 
file.  However, the available evidence clearly shows that at 
the time of the October 1993 liver transplant, the veteran 
had end stage liver disease due to hepatitis C.  Dr. Alan 
Reed, Director of Liver Transplantation, at the Rochester 
Medical Center noted in a January 1993 letter that the 
veteran had end stage liver failure.  Pathology records also 
note this as well as a post-perfusion liver biopsy finding of 
severe coagulative necrosis involving zone 2 and 3 of the 
veteran's liver.  The fact that the veteran's liver 
deteriorated to the point of end stage liver disease 
necessitating a new liver indicates marked liver damage as 
opposed to minimal liver damage.  

Although the precise symptomatology related to the veteran's 
end stage liver failure and the duration of such 
symptomatology is not well documented due to the missing 
records in this case, the veteran did report at the July 1999 
VA examination that he stopped working two years prior to the 
October 1993 transplant because of progressive symptoms of 
liver disease, including easy bruise ability, fatigue, 
somnolence, weakness with falling, and encephalology.  He 
added that prior to the transplant he went to bed around noon 
because of decreased energy and had to stop driving due to 
encephalopathy.  While he made no specific mention of the 
severity or extent of incapacitating episodes caused by 
gastrointestinal symptoms, the symptoms that he did report, 
in tandem with the fact that he had to stop working two years 
prior to the transplant, satisfactorily meet the criterion 
requiring of marked liver damage and related (disabling) 
symptomatology.  It should be pointed out that it is not 
expected that all cases will show all findings specified.  
Findings sufficiently characteristic to identify the disease 
and the disability therefrom, and above all, coordination of 
rating with impairment of function will, however, be expected 
in all instances.  38 C.F.R. § 4.21 (2001).  While it is 
unfortunate that the reported symptoms are not better 
documented by medical evidence, the veteran should not be 
penalized for the absence of such evidence which was lost at 
no fault of his own, but rather was lost while in the custody 
of the government.  Indeed, the veteran should be afforded 
every benefit of the doubt in this matter.  38 C.F.R. 
§ 3.102; Moore v. Derwinski, 1 Vet. App. 401 (1991). 
Accordingly, the Board finds that the veteran's chronic 
hepatitis C most approximates a 100 percent schedular 
evaluation for marked liver damage from the date of the grant 
of service connection, May 31, 1992, up to the date of his 
liver transplant on October 28, 1993.

Beginning from the date that the veteran underwent a liver 
transplant, October 28, 1993, the veteran was evaluated by 
analogy to old Diagnostic Code 7531 for a kidney transplant.  
Under this old code (in effect prior to February 17, 1994), a 
100 percent evaluation was warranted for two years following 
the kidney transplant.  Thereafter, the disability was to be 
rated as residual symptoms under Diagnostic Code 7500, with a 
minimum rating of 30 percent.  

Under the revised version of Code 7531 (effective February 
17, 1994), a 100 percent evaluation was warranted following 
liver transplant surgery.  Thereafter, the disability was to 
be rated on residuals as renal dysfunction, with a minimum 
rating of 30 percent.  A note following this code states that 
the 100 percent evaluation shall be assigned as of the date 
of hospital admission for transplant surgery and shall 
continue with a mandatory VA examination one year following 
hospital discharge.

Since the former version of Code 7531 provides the veteran 
with the greater benefit because it allows for a 100 percent 
evaluation for two years following the surgery as opposed to 
the one year stipulation in the new version, the RO 
appropriately rated the veteran under the old version and 
assigned him the 100 percent evaluation for two years.  See 
Karnas, supra.  In view of the fact that a 100 percent 
evaluation is the maximum allowable evaluation available 
under the rating schedule, no further evaluation is warranted 
for the veteran's liver disability for the period from 
October 28, 1993, through November 30, 1995.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Following the expiration of the two-year period, in December 
1, 1995, the veteran was assigned a 30 percent evaluation 
under the old Code 7345.  As noted above, in order for him to 
be entitled to the next higher evaluation of 60 percent under 
this code, the evidence would have to show moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  For the reasons 
given below, the evidence does not satisfy the criteria for a 
60 percent evaluation under this code.

Other than loose bowels, there is no evidence of 
gastrointestinal disturbance either by way of subjective 
complaints or examination findings, let alone evidence of 
disabling gastrointestinal episodes.  As for fatigue, the 
veteran said that his energy level was not what it used to 
be, but that the surgery improved his energy level somewhat.  
He testified that he liked to garden, and fish and swim a 
little.  

At a RO hearing in April 1996, the veteran said that since 
the transplant operation he had put back on weight and muscle 
tone, felt "decent," and admitted to be doing pretty well.  
He was similarly noted to be "doing well" on an August 1998 
private medical record from Gastroenterology Associates of 
Ithaca, New York, which also noted negative abdomen findings.  
At a VA examination in July 1999, the veteran denied 
abdominal pain, heartburn, nausea, vomiting and significant 
weight loss.  He said he had loose bowels on occasion, and 
denied constipation or gastrointestinal bleeding.  Abdominal 
findings revealed that the abdomen was soft, non-tender with 
positive bowel sounds.  There was no evidence of 
hepatosplenomegaly, masses or bruits.  The report contains no 
complaints of a psychiatric nature and shows that the 
veteran's speech and behavioral pattern were grossly within 
normal limits.  

In addition, medical records from Gastroenterology Associates 
of Ithaca, New York, dated in June 2000 and September 2001 
also note that the veteran was doing well post-operatively 
and showed negative findings regarding his abdomen.  In fact, 
the veteran stated on Transplant Learning Center 
questionnaires in January and May 2001 that he was "very 
satisfied" with his overall health.  He testified at a video 
hearing in May 2001 that his symptoms had not changed much 
since 1999.  He did testify that his appetite had decreased 
since the transplant, but also that his weight had come back 
to 175 which is what it had been all his life.  His recorded 
weight on the July 1999 VA examination report was 180.  He 
denied abdominal pain, nausea or vomiting, and admitted to 
occasional loose bowels.  He said that he had been told he 
had minimal damage to his new liver.  This is consistent with 
the April 1997 biopsy findings of mild piecemeal necrosis and 
mild lobular activity.  It is also consistent with lab work 
performed in June 1999 revealing that the veteran's BUN and 
creatinine were elevated, but that his remaining liver 
function tests were within normal limits. 

Under the revised criteria for rating hepatitis C, in order 
for the veteran to be entitled to a higher, 40 percent, 
evaluation the evidence would have to show daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(effective July 2, 2001).  With respect to this code, 
sequelae, such as cirrhosis or malignancy of the liver, must 
be evaluated under an appropriate diagnostic code, but the 
same signs and symptoms are not to be used as a basis for 
evaluation under this code (Code 7354) and under a diagnostic 
code for sequelae (See § 4.14).  See Diagnostic Code 7354, 
Note (1).

Although the veteran has complained of fatigue and decreased 
appetite, he has had no weight loss and findings at the 1999 
VA examination revealed no hepatomegaly.  The veteran did not 
testify to, nor is there evidence of, incapacitating episodes 
of any duration, to include at least four weeks, but less 
than six weeks, in the past 12-month period (an 
"incapacitating episode" is defined with respect to this 
code to mean a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician; see 
note (2) under 38 C.F.R. § 4.114, Diagnostic Code 7354).  
Therefore, the evidence does not satisfy the criteria for a 
40 percent evaluation under this code.

For all the foregoing reasons, the Board finds that the 
evidence favors a 100 percent evaluation for recurrent 
chronic hepatitis C from the date of the grant of service 
connection, May 31, 1992, through October 27, 1993.  

The Board also finds that the preponderance of the evidence 
is against the claim for an evaluation higher than 30 percent 
for recurrent chronic hepatitis C, status post liver 
transplant, from December 1, 1995.  Since the preponderance 
of the evidence is against a higher rating from December 1, 
1995, the benefit-of-the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's chronic liver 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation (than assigned 
herein) on an extra-schedular basis.  In this regard, the 
Board notes that this disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  In fact, the veteran 
stopped working several years ago.  Moreover, the condition 
is not shown to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those noted above, the Board is not required 
to remand any of the increased rating claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 100 evaluation for recurrent chronic 
hepatitis C is granted for the period from May 31, 1992, 
through October 27, 1993; subject to the law and regulations 
regarding the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for recurrent 
chronic hepatitis C, status post liver transplant, for the 
period from December 1, 1995, is denied.



		
	K. R. Fletcher
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

